IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2598 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 174 DB 2018
                                :
           v.                   :            Attorney Registration No. 60543
                                :
NEIL ROBERT GELB,               :            (Philadelphia)
                                :
                Respondent      :




                                        ORDER


PER CURIAM
      AND NOW, this 20th day of May, 2019, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Neil Robert Gelb is suspended on consent from the

Bar of this Commonwealth for a period of eighteen months. Respondent shall comply

with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board pursuant

to Pa.R.D.E. 208(g).